          CASE 0:20-cv-02622-PJS-TNL Doc. 8 Filed 01/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Eddie Niles Hubbard,                                           Civil No. 20-cv-2622 (PJS/TNL)

                        Petitioner,

 v.
                                                                     ORDER
 Tracey Beltz,

                        Respondent.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated January 8, 2021 (ECF No. 7), along with all the files and records, and no objections

to said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1. This matter is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

       2. The application to proceed in forma pauperis of petitioner Eddie Niles Hubbard (ECF

           No. 3) is DENIED.

       3. Petitioner will not be granted a Certificate of Appealability.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: 1/28/21
                                                     The Honorable Patrick J. Schiltz
                                                     United States District Court Judge
                                                     for the District of Minnesota
